Title: To George Washington from David Stuart, 22 February 1795
From: Stuart, David
To: Washington, George


        
          Dear Sir,
          Hayfield [Va.] 22nd Feby—95
        
        I was a fiew days ago at Ge: Town, when I was informed by Mr Carroll of his intention to send in his resignation as

Commissioner—As I took the liberty on a former occasion, to recommend to your notice Coll Lyles; I think it incumbent on me at present, to observe; that a variety of circumstances seems to make it necessary that the vacancy should be supplied by a ⟨Law⟩ character of considerable eminence—Mr Alexr White of Winchester has occurred to me as very proper—Your acquaintance with him renders it unnecessary for me to make further mention of him.
        I am sorry to find, that you are still likely to be troubled with dissentions between the Commissioners, and those with whom they have to transact business—I should think it my duty to write to you at length on the subject, if you were not to be down so shortly. I will therefore reserve my information ’till I can have the pleasure of seeing you: only begging leave to observe, that the Commissioners are in my opinion in an error; and have acted with too much precipitation. I am with the greatest respect Your Affecte Servt.
        
          Dd Stuart.
        
      